December 01, 2006


Mr. William D. Noel
8200 Wednesbury Lane, Suite 420
Houston, TX 77074-2925
Mr. Frederick D. Junkin
Andrews & Kurth, L.L.P.
600 Travis, Suite 4200
Houston, TX 77002

RE:   Case Number:  04-0011
      Court of Appeals Number:  01-02-00548-CV
      Trial Court Number:  24, 302 G

Style:      DONNIE BULANEK, JACKO GARRETT, AND NANCY GARRETT
      v.
      WESTTEX 66 PIPELINE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Ms. Joyce Hudman  |